The order appealed from should be reversed, and the determination of the Court of Claims affirmed, with costs in this court and in the Appellate Division, upon the authority ofBuckles v. State of New York (221 N.Y. 418).
The filing of the claim itself, even within six months, is not equivalent to the filing of the written notice of intention to file a claim against the state provided for by section 264 of the Code of Civil Procedure. (Curry v. City of Buffalo, 135 N.Y. 366. )
HISCOCK, Ch. J., CHASE, CUDDEBACK, POUND, McLAUGHLIN and ANDREWS, JJ., concur; HOGAN, J., concurs in result.
Order reversed, etc.